Title: From George Washington to Lafayette, 14 October 1789
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            New-York, October 14. 1789
          
          This is the first time I have written to you, my dear Marquis, since I have been in this place—and I have not received a line

from you in the same space of time. This has been a long interval of silence between two persons whose habits of correspondence have been so uninterruptedly kept up as ours; but the new and arduous scenes in which we have both been lately engaged will afford a mutual excuse.
          I wrote to you very fully in my last letters from Mount Vernon; and since that time the gazettes, which I know you receive, have given a pretty ample detail of our public proceedings—I therefore take the advantage of the politeness of the Comte de Moustier, (who is about returning to France) more with a view of assuring you that you are still remembered by me with affection—than with an intent to convey any political intelligence—I will only observe, generally, that the prospect is favourable to the political happiness of this country.
          The revolution, which has taken place with you, is of such magnitude and of so momentous a nature that we hardly yet dare to form a conjecture about it. We however trust, and fervently pray that its consequences may prove happy to a nation, in whose fate we have so much cause to be interested and that its influence may be felt with pleasure by future generations.
          Mrs Washington joins me in best wishes to you and your amiable Partner. I am, my dear Marquis, with very great affection, Yours
          
            G. Washington.
          
        